ORDER
THOMPSON, J.
The above-entitled opinion was duly submitted to the court for filing on April 22, 1999,195 Ariz. 282, 987 P.2d 768.
IT IS ORDERED directing the clerk of this court to correct the opinion as follows:
On page 21 of the dissent, paragraph 39, line 14, [paragraph 39, line 25, on page 291 of 195 Ariz. and page 777 of 987 P.2d], pineite is incorrect, it should read:
at ¶33 n.8 (citing Bryant in support of proposition that we should
On page 22 of the dissent, paragraph 41, line 7, [paragraph 41, line 9, on page 291 of 195 Ariz. and page 777 of 987 P.2d], pineite is incorrect, it should read:
at ¶ 19. There are several problems with this conclusion.
IT IS FURTHER ORDERED that copies of this order be distributed to all persons who received copies of the original opinion.